Citation Nr: 9904375	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tonsillitis and 
throat problems. 

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for gonorrhea.  

4.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from August 1970 to August 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for right knee disability, evaluated as 
10 percent disabling, and denied service connection for a 
left knee disorder, a left ankle disorder, tonsillitis and 
throat problems, bronchitis, pseudofolliculitis barbae, 
balanitis, gonorrhea, and circumcision.  

A hearing was held on February 10, 1997, in Columbia, South 
Carolina, before 
C.W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. §  
7102(b)(West 1991).

The case was previously before the Board in June 1997 when 
the claims for service connection for a left knee disorder, 
balanitis, pseudofolliculitis barbae, and residuals of 
circumcision were denied and appellate review of the issues 
of service connection for a left ankle disorder, tonsillitis, 
bronchitis, and gonorrhea, and increased rating for right 
knee disability were deferred pending further evidentiary 
development on remand.  By a rating action in October 1997 
the veteran's claim for service connection for a left ankle 
disorder was granted, with an evaluation of 10 percent.  That 
issue is therefore no longer a part of this appeal.  The RO's 
October 1997 decision also increased the rating for right 
knee disability to 20 percent. 


FINDINGS OF FACT

1.  Service medical records demonstrate that the veteran was 
treated during service for tonsillitis and throat problems, 
bronchitis, and gonorrhea, but no chronic disorder was 
diagnosed with regard to any of the claimed conditions.

2.  The record is devoid of a medical evidence of symptoms or 
diagnosis of a current chronic disorder related to 
tonsillitis and throat problems, bronchitis, or gonorrhea 
after service.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for tonsillitis and throat problems, 
bronchitis, and gonorrhea.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records demonstrate that during the period 
from September 1970 to October 1979 the veteran was treated 
on multiple occasions for symptoms referable to the throat 
and tonsils, including pharyngitis.  In the report of a 
physical examination conducted in January 1974 the examiner 
noted a history of occasional episodes of tonsillitis about 
once a year.  In June 1976 the veteran was treated for acute 
bronchitis, noted to be resolving after about 10 days.  No 
further reference to bronchitis is found in the service 
medical records.  Chest X-rays conducted in October 1978 and 
April 1991 disclosed no abnormalities.  

The veteran was treated for gonorrhea on multiple occasions 
in 1971, 1974 and 1978.  The report of his periodic physical 
examination in October 1978 noted gonorrhea, 1978, treated 
with penicillin, no complications, no sequelae (NCNS).  
Although the report also bears the notation "statement" no 
additional related document is of record.  The veteran was 
subsequently seen for mild urethritis in 1981 and urinary 
tract infection in 1984, but no further findings or treatment 
related to gonorrhea are reflected in his service medical 
records.  

The report of the veteran's April 1991 physical examination 
for retirement shows he gave a history of gonorrhea.  The 
examiner noted that gonorrhea was treated in 1971, 1974, and 
1978 with good results, NCNS.  No abnormalities were noted on 
clinical evaluation and the examiner listed no findings 
pertinent to the current claims under defects or diagnoses.

Of record are medical reports dated in September 1992 to 
January 1994 from the service department facility where the 
veteran has received his medical care since separation from 
active service.  In September and October 1992 he was seen 
for symptoms of urinary frequency and burning.  The 
assessment was nongonococcal urethritis.  No reference to 
tonsillitis, throat problems or bronchitis is noted in the 
veteran's post service treatment records.  

When the veteran testified at his February 1997 personal 
hearing before the Board he related that on 5 or 6 occasions 
during service he was treated with antibiotics for symptoms 
referable to the throat and tonsils.  It was also his 
testimony that following service he had been treated for 
similar symptoms at a service department medical facility.  
When questioned about bronchitis the veteran replied that he 
had been seen for bad colds in which his throat swelled up 
and he had aching in his chest and difficulty breathing.  
Treatment again involved antibiotics.  With regard to 
gonorrhea the veteran testified that this happened in Vietnam 
in 1972.  Subsequent to service he had been treated for 
symptoms of groin pain, and burning after urination, which he 
said was not gonorrhea, and normally responded to 
antibiotics.  


Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellant's 
claims are not well grounded.  To sustain a well grounded 
claim, the claimant must provide evidence demonstrating that 
the claim is plausible; mere allegation is insufficient.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  The 
determination of whether a claim is well grounded is legal in 
nature.  King v. Brown, 5 Vet.App. 19 (1993).  A well-
grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.) Caluza v. Brown,  7 Vet.App. 498 (1995).  

Although service medical records demonstrate that the veteran 
was treated for bronchitis, gonorrhea, tonsillitis and throat 
problems, there is no evidence that a chronic disease was 
diagnosed with relation to any of the claimed disorders.  The 
last reference to tonsillitis was recorded in 1974 and 
bronchitis was not referenced subsequent to 1976.  With 
regard to gonorrhea, it was recorded that treatment had 
produced good results in 1978 with no sequelae.  At the time 
of the veteran's separation examination none of the claimed 
conditions was mentioned, except by history, by the veteran 
or the examiner.  Although he testified that he has been seen 
since service for swollen tonsils and colds with breathing 
problems, such treatment is not reflected in the medical 
records received from the service department facility where 
he says that he has received his medical care.  Urinary 
symptoms treated in 1992 were diagnosed as nongonococcal 
urethritis, as the veteran himself acknowledged at his 
hearing.  In sum, the veteran has presented no medical 
evidence of a current diagnosis of any chronic disorder for 
which service connection is sought.

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
veteran that he has chronic disorders as claimed which are 
etiologically linked to symptoms noted in service, because 
lay persons (i.e., persons without medical training or 
expertise) are not competent to offer opinions concerning 
medical diagnosis or causation.  Moray v. Brown, 5 Vet.App. 
211 (1993); Grottveit v. Brown, 5 Vet.App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The Board concludes that the veteran has not presented the 
elements of a plausible service connection claim for any 
disorder.  In the absence of the requisite medical evidence 
to support his contentions his claims for service connection 
for bronchitis, gonorrhea, and tonsillitis and throat 
problems, must be denied as not well grounded.  


ORDER

The claims for service connection for tonsillitis and throat 
problems, bronchitis, and gonorrhea are denied as not well 
grounded.


REMAND 

On review of the record following our prior remand the Board 
notes that subsequent to the October 1997 rating decision 
which increased the evaluation for right knee disability to 
20 percent, no supplemental statement of the case has been 
provided to 

the veteran addressing that issue.  The Board notes that the 
United States Court of Veterans Appeals (Court) has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal." AB v. Brown, 6 
Vet. App. 35, 38 (1993). Inasmuch as the veteran has not 
indicated that he wishes to withdraw his appeal of the 
evaluation of his right knee disability, the Board retains 
jurisdiction over that issue.  In accordance with 38 C.F.R. 
§ 19.31, the veteran and his representative must be provided 
a supplemental statement of the case addressing the October 
1997 rating of his right knee disability.   

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran and his 
representative a supplemental statement 
of the case concerning the evaluation of 
right knee disability and the applicable 
time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action unless otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
Supp. 1995), a decision of the Board of Veterans' Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402 (1988).  The date that appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.  Appellate rights do not attach to those 
issues addressed in the remand portion of the Board's 
decision, because a remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).

